DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 9 and 19 recitation of “tool” where tool is a relative term that renders the claim indefinite. The specification does not define the term “tool”. It is unclear what the applicant means by tool, since a tool can be even human hand. For examination purposes the term “tool” has been construed as what prior teaches in the rejection below.

2 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 2 and 14 recitation of “industry standard” where industry standard is a relative term that renders the claim indefinite. The specification does not define the term “industry standard”. It is unclear what the applicant means by industry standard. For examination purposes the term “industry standard” has been construed as what prior teaches in the rejection below. 
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0341124 A1 (Yu) in the view of US 10003168 B1 (Villeneuve)

Regarding claim 1, Yu teaches 
a light detection and ranging (LiDAR) system comprising (Fig. 3, [0021] line 1-3, LIDAR system): 
a light source housing (Fig. 3,[0021], base module 12); 
a light source mounted within the light source housing and configured to generate a pulse signal (Fig.3, [0021] line 4-8, seed laser diode); 
a […] pre-amplifier mounted within the light source housing and configured output an amplified pulse signal based on the pulse signal ([0021] line 10-13, pre-optical amplifier module 102); 
a first laser pump configured to output a first pumping signal (Fig. 3, booster pump laser module 32 and also see [0021]:“one or more pump laser diodes to produce desired pump light at a pump laser wavelength (e.g., 980 nm) shorter than the seed probe laser wavelength (e.g., 1550 nm) to optically pump the optical gain medium and associated pump laser electronics”); 
a first fiber connector (Fig. 3, [0023], “each remote laser module 11 contains its own booster amplifier gain medium and the pump-seed light combiner and two fiber links are needed to guide the separately produced seed probe laser light beam and the booster pump laser beam from the base laser module 12 to the remote laser module 11”) coupled to the light source housing (Fig. 3,[0021], base module 12) and capable of outputting a first output pulse signal at a first power (Fig. 3, [0021] line 10-13, pulse signal associated with pre-optical amplifier module 102), wherein the first output pulse signal is based on the amplified pulse signal ([0021] line 10-13, pulse signal amplified by pre-optical amplifier module 102) ; 
a second fiber connector (Fig. 3, [0023], “each remote laser module 11 contains its own booster amplifier gain medium and the pump-seed light combiner and two fiber links are needed to guide the separately produced seed probe laser light beam and the booster pump laser beam from the base laser module 12 to the remote laser module 11”)  coupled to the light source housing (Fig. 3,[0021], base module 12)  and capable of outputting a second output signal based on the first pumping signal (Fig. 3, [0021] line 1-5, signal associated with booster pump laser module 32), […]
But Yu does not explicitly teaches the second output signal is at a second power higher than the first power (Fig. 3, booster pump laser module 32 and also see [0021]:“one or more pump laser diodes to produce desired pump light at a pump laser wavelength (e.g., 980 nm) shorter than the seed probe laser wavelength (e.g., 1550 nm) to optically pump the optical gain medium and associated pump laser electronics”). 
However a person with ordinary skill in art would understand that the second signal power is higher than the first power. Because, the shorter the wavelength of light (in this case 980 nm compared to seed laser 1550 nm) the higher will be the energy of photon.

 a LiDAR head housing separate from the light source housing (Fig. 3, [0021]:1-3, remote laser module 11); 
a first fiber coupled to the LiDAR head housing and couplable to the first fiber connector ([0022]:5-8, also see Fig. 3 where remote laser module 11 teaches “both signal and pump lights are feeded via optical fibers”, fiber associated with seed laser diode); 
a second fiber to the LiDAR head housing and couplable to the second fiber connector ([0022]:5-8, also see Fig. 3 where remote laser module 11 teaches “both signal and pump lights are feeded via optical fibers”, fiber associated with booster pump laser module 12); 
a combiner mounted in the LiDAR head housing ([0022], “the remote laser module 11 contains an optical combiner for coupling the pump light into the optical gain medium”) and coupled to the first fiber and the second fiber ([0022]:1-12), wherein the combiner is configured to produce a third output signal based on the first output pulse signal and the second output signal (the combiner combines both signal and pump light and outputs into the optical gain medium, see [0022]:9-11, Fig. 3); and 
an amplifier mounted in the LiDAR head housing and configured to amplify the third output pulse signal to produce an amplified output pulse signal (Fig. 3, [0021], “To achieve the desired high optical pulse power at the output of each remote laser module, a remote optical booster amplifier 111 is included in each remote laser module 11 to amplify the received seed probe laser pulses which will be scanned by the remote laser module 11 in the air towards a target sensing area outside the vehicle”).
Furthermore, Yu does not teach pre amplifier mounter within the light source housing is a plurality of pre-amplifiers. 
On the other hand, Villeveuve teaches one or more seed laser is connected with one or more amplifier to amplify low power seed laser power (Fig. 10, 27:10-13, Amplifier 470).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Yu’s apparatus by a plurality of amplifier as suggested and taught by Villeneuve in order to control seed laser amplified power in a wider range. 

Regarding claim 2, Yu in the view of Villeneuve teaches a first connector and a second connector as claimed and discussed above (see claim 1). But Yu does not explicitly teach the LiDAR system of claim 1, wherein the first connector and the second connector are industry standard connectors.
	However, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to use industry standard connector in the Yu’s combined system in order to achieve reliable and long lasting apparatus.

Regarding claim 5, Yu further teaches  the LiDAR system of claim 1, wherein the first signal power is less than 300mW (Yu, [0030], “the seed laser 31 which can be a laser diode operating at 1550 nm with an average output optical power in the range of 1 to 10 microwatts in some implementations”).

Regarding claim 8, Yu further teaches the LiDAR system of claim 1, wherein the second fiber is a multi-mode fiber (Fig. 5C, [0032], “The example shown in the upper illustration in FIG. 5C uses a multi-mode fiber coupler 112 to combine the seed probe laser light and the multi-mode pump laser light into the fiber gain segment (e.g., a double cladding gain fiber segment) in the same optical propagation direction”).
	
Regarding claim 9, Yu in the view of Villeneuve teaches a first connector and a second connector as claimed and discussed above (see claim 1). But Yu does not explicitly teach the LiDAR system of claim 1, wherein the first connector or the second connector is manually releasable without the use of a tool.
However, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to use manually releasable fiber connectors in the Yu’s combined system in order to achieve low cost and easy maintenance system.

Regarding claim 10, Yu teaches The LiDAR system of claim 1, wherein the light source housing is temperature controlled (Fig. 3, power and temperature control electronics 121).
	
 Regarding claim 11, Yu teaches the LiDAR system of claim 1, wherein the LiDAR head housing is not temperature controlled (Fig. 3, laser module 11, also see [0020],” the remote laser modules 11, which may be necessarily located at exterior locations 202 of the vehicle, can be designed to contain components or devices that are less sensitive to extreme temperature changes”).




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0341124 A1 (Yu) in the view of  US 10003168 B1 (Villeneuve) and US 2016/0273034 A1 (Lundquist).

Regarding claim 3, Yu as modified in the view of Villeneuve as far does not teach the LiDAR system of claim 1, wherein the first connector is configured to carry a signal up to 300mW.
	On the other hand, Lundquist teaches a PLC coupler chip designed as small as possible and compatible with fiber pigtailing. The PLC coupler chip comprising a FC/APC+ type fiber connector with power handling greater than 300 mW (see [0131], table 2)
	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Yu’s apparatus in the view of Villeneuve by adding a fiber connector configured to carry up to 300mW as suggested and taught by Lundquist in order to avoid undesired pulse distortion. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0341124 A1 (Yu) in the view of US 10003168 B1 (Villeneuve)  and 4676586 (Jones). 

Regarding claim 4, Yu as modified in the view of Villeneuve as far does not teach the LiDAR system of claim 1, wherein the second connector is configured to carry a signal up to 200W.

	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention to modify Yu’s apparatus in the view of Takano and Chuang by configuring the second connector as suggested and taught by Jones in order to construct a long range LIDAR system.

	


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0341124 A1 (Yu) in the view of  US 10003168 B1 (Villeneuve) and US 2014/0226140 A1 (Chuang). 

Regarding claim 6, Yu as modified in the view of Villeneuve as far does not teach the LiDAR system of claim 1, wherein the second signal power is from 1W to 20W.
	On the other hand, Chuang teaches a booster amplifier to amplify mW-level signal at a power level between 1W-20W ([0066], Raman amplifier 204).
	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention to modify Yu’s apparatus in the view of Takano by configuring the second signal power between 1W-20W as suggested and taught by Chuang in order to construct a long range LIDAR system.


	Claim 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0341124 A1 (Yu) in the view of US 10003168 B1 (Villeneuve)  and US 2009/0028193 (Islam). 

Regarding claim 7, Yu as modified in the view of Villeneuve as far does not teach the LiDAR system of claim 1, wherein the first fiber is a single mode fiber.
	On the other hand Islam teaches a laser signal passer through a pre amplifier which comprises a single mode fiber (Fig. 8, [0060], fiber associated with laser diode 810).
	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Yu’s apparatus in the view of Villeneuve by a single mode fiber as suggested and taught by Islam in order to get long distance and faster transmission rate. 

 Regarding claim 12, Yu as modified in the view of Villeneuve as far does not teach The LiDAR system of claim 1, wherein the second signal is a continuous wave signal. 
On the other hand Islam teaches a pump laser comprises of a laser diode followed by multiple stage of amplifiers where the pump laser uses continuous wave ([009]).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Yu’s apparatus in the view of Villeneuve by a continuous wave generating pump laser as suggested and taught by Islam in order to get simple manufacturing and operational process.


Claim 13-14, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0341124 A1 (Yu) in the view of US 10003168 B1 (Villeneuve)
 
 Regarding claim 13, Yu teaches A method, comprising: 
generating, using a light source (Fig.3, [0021]:4-8, seed laser diode) mounted within a light source housing (Fig. 3,[0021], base module 12), a pulse signal ([0021], “seed laser diode for producing the seed probe laser light pulses); 
outputting, using a […] pre-amplifier mounted within the light source housing (Fig. 3,[0021], base module 12), an amplified pulse signal based on the pulse signal ([0021]:10-13, pre-optical amplifier module 102); 
outputting, using a first laser pump, a first pumping signal (Fig. 3, [0021]:1-5, booster pump laser module 32); 
outputting, via a first fiber connector (Fig. 3, [0023], “each remote laser module 11 contains its own booster amplifier gain medium and the pump-seed light combiner and two fiber links are needed to guide the separately produced seed probe laser light beam and the booster pump laser beam from the base laser module 12 to the remote laser module 11”)  coupled to the light source housing (Fig. 3,[0021], base module 12), a first output pulse signal at a first power (Fig. 3, [0021]:10-13, pulse signal associated with pre-optical amplifier module 102), wherein the first output pulse signal is based on the amplified pulse signal ([0021]:10-13, pulse signal amplified by pre-optical amplifier module 102) ; 
outputting, via a second fiber connector (Fig. 3, [0023], “each remote laser module 11 contains its own booster amplifier gain medium and the pump-seed light combiner and two fiber links are needed to guide the separately produced seed probe laser light beam and the booster pump laser beam from the base laser module 12 to the remote laser module 11”)  coupled to the light source housing (Fig. 3,[0021], base module 12), a second output signal based on the first pumping signal (Fig. 3, [0021]:1-5, signal associated with booster pump laser module 32), […] 
But Yu does not explicitly teaches the second output signal is at a second power higher than the first power (Fig. 3, booster pump laser module 32 and also see [0021]:“one or more pump laser diodes to produce desired pump light at a pump laser wavelength (e.g., 980 nm) shorter than the seed probe laser wavelength (e.g., 1550 nm) to optically pump the optical gain medium and associated pump laser electronics”). 
However a person with ordinary skill in art would understand that the second signal power is higher than the first power. Because, the shorter the wavelength of light (in this case 980 nm compared to seed laser 1550 nm) the higher will be the energy of photon.
	
 producing, using a combiner mounted in a LiDAR head housing separate from the light source housing ([0022], “the remote laser module 11 contains an optical combiner for coupling the pump light into the optical gain medium”), a third output signal based on the first output pulse signal and the second output signal (the combiner combines both signal and pump light and outputs into the optical gain medium, see [0022]:9-11, Fig. 3); and 
amplifying, using an amplifier (Fig. 3, remote optical booster amplifier 111 ) mounted in the LiDAR head housing, the third output pulse signal to produce an amplified output pulse signal (Fig. 3, [0021], “To achieve the desired high optical pulse power at the output of each remote laser module, a .
Also Yu does not teach pre amplifier mounter within the light source housing is a plurality of pre-amplifiers.
On the other hand, Villeveuve teaches one or more seed laser is connected with one or more amplifier to amplify low power seed laser power (Fig. 10, 27:10-13, Amplifier 470).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Yu’s apparatus by a plurality of amplifier as suggested and taught by Villeneuve in order to control seed laser amplified power in a wider range. 

Regarding claim 14, Yu in the view of Villeneuve teaches a first connector and a second connector as claimed and discussed above (see claim 13). But Yu does not explicitly teach the method of claim 13, wherein the first connector and the second connector are industry standard connectors. 
	However, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to use industry standard connector in the Yu’s combined system in order to achieve reliable and long lasting apparatus. 
Regarding claim 17, Yu further teaches the method of claim 13, wherein the first signal power is less than 300mW ([0030], “the seed laser 31 which can be a laser diode operating at 1550 nm with an average output optical power in the range of 1 to 10 microwatts in some implementations”).

 Regarding claim 19, Yu in the view of Villeneuve teaches a first connector and a second connector as claimed and discussed above (see claim 13). But Yu does not explicitly teach the method of claim 13, wherein the first connector or the second connector is manually releasable without the use of a tool.
	However, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to use manually releasable fiber connectors in the Yu’s combined system in order to achieve low cost and easy maintenance system.
 
Regarding claim 20, Yu further teaches the method of claim 13, wherein the light source housing is temperature controlled (Fig. 3, power and temperature control electronics 121). 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0341124 A1 (Yu) in the view of US 10003168 B1 (Villeneuve) and US 2016/0273034 A1 (Lundquist).

Regarding claim 15, Yu as modified in the view of Villeneuve as far does not teach the method of claim 13, wherein the first connector is configured to carry a signal up to 300mW.
	On the other hand, Lundquist teaches a PLC coupler chip designed as small as possible and compatible with fiber pigtailing. The PLC coupler chip comprising a FC/APC+ type fiber connector with power handling greater than 300 mW (see [0131], table 2)
	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Yu’s apparatus in the view of Villeneuve by adding a fiber connector configured to carry up to 300mW as suggested and taught by Lundquist in order to avoid undesired pulse distortion. 
 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0341124 A1 (Yu) in the view of US 10003168 B1 (Villeneuve)  and 4676586 (Jones). 


Regarding claim 16, Yu as modified in the view of Villeneuve as far does not teach the method of claim 13, wherein the second connector is configured to carry a signal up to 200W.
	On the other hand Jones teaches an improved optical coupler configured to transmit signal up to 250W of average power (Fig. 3, 3:48-50, “Up to 250 watts of average power were transmitted into the fiber optic with the improved coupler in FIG. 3”).
.
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0341124 A1 (Yu) in the view of  US 10003168 B1 (Villeneuve) and US 2014/0226140 A1 (Chuang).  

Regarding claim 18, Yu as modified in the view of Villeneuve as far does not teach the method of claim 13, wherein the second signal power is from 1W to 20W.
	On the other hand, Chuang further teaches a booster amplifier to amplify mW-level signal at a power level between 1W-20W ([0066], Raman amplifier 204).
	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention to modify Yu’s combined method in the view of Takano by configuring the second signal power between 1W-20W as suggested and taught by Chuang in order to construct a long range LIDAR system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SHAH NUR KABIR whose telephone number is (571)272-5101. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SHAH NUR KABIR/Examiner, Art Unit 3645                                                                                                                                                                                                        
/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645